 

Exhibit 10.3

 

[image_001.jpg]

 

NTN Buzztime, Inc. Executive Incentive Plan for Eligible Employees of NTN
Buzztime, Inc.

Fiscal Year 2020

 

Section   Description 1 Approval   This Plan has been approved by the Nominating
and Corporate Governance/ Compensation Committee (“the Committee”). This Plan
may be changed or modified at any time at the discretion of the Committee.      
  2 Effective Dates   The Plan Period is January 1, 2020 – December 31, 2020.  
      3 Eligibility  

To be an eligible participant in the Plan, the individual must be employed by
Buzztime on or before October 1, 2020, on active, full-time, paid status and not
be a participant in any other Buzztime incentive compensation program and must
serve as Buzztime’s Chief Executive Officer, Chief Financial Officer, SVP of
Finance (as Chief Accounting Officer) or in another executive-level position as
determined by the Committee. (All eligible employees are referred to in this
Plan as “Participant(s)”). Only Participants may earn incentive compensation
under this Plan.

 

Additionally, Participants must confirm they have read, understood, and agree to
abide by the term and conditions in their respective Personal Incentive Memo and
this Plan.

 

Any newly hired employee who becomes eligible to participate in the Plan during
the Plan Period may be eligible to receive a prorated incentive amount.

 

Except as set forth in any agreement or arrangement between the Company and a
Participant, this Plan supersedes any previous contractual agreements or prior
incentive plans.

        4 Plan Design  

(1) Prerequisites to Earning Incentive Compensation

 

To earn incentive compensation under this Plan, subject to Section 6 (Prorated
Participation), the following criteria must be satisfied: (a) The Plan must be
funded, based on the achievement of the Corporate Goals during the Plan Period,
as outlined below; and (b) the Participant must be employed by Buzztime on the
Payout Date.

 

(2) Corporate Goals

 

The Corporate Goals for the Plan Period are as set forth in each Participant’s
Personal Incentive Memo.

 

If the Corporate Goals are exceeded, the Committee, at its sole discretion, may
choose to pay out a larger pool amount.

 

(3) Target Payout

 

Each Participant will have a Target Payout, assigned by his/her position and job
level, and will be paid, at the discretion and in the sole determination of the
Committee, in either (i) cash, (ii) shares of the Company’s common stock
(“Shares”) issued under the NTN Buzztime, Inc. 2019 Performance Incentive Plan
(as amended from time to time, the “2019 PIP”), or any successor long-term
incentive plan, or (iii) any combination of (i) and (ii), and expressed as a
percentage of his/her annual base salary, excluding benefits, as of the time the
applicable Corporate Goal is achieved.

 

If a Target Payout is settled in Shares, the value of such Shares at the time of
settlement shall not, when combined with any cash paid to settle such Target
Payout, exceed the maximum amount of such Target Payout. The Target Payout
amount will be adjusted when warranted pursuant to Sections 5 (Payout Details)
and 6 (Prorated Participation).



 



 

 

 

     

(4) Plan Terms

 

The Incentive Payout amount is based on the following terms:





 

    ●

% of Corporate Goals Achievement - Overall percent achieved of the Corporate
Goals.

           ●Participant’s Target Payout Amount - Participant’s annual base
salary x the Target Payout. Please refer to your personal incentive memo.       
    ●Individual Incentive Payout – The incentive payout amount an individual is
awarded after the payout formula is completed subject to all sections of this
Plan.

 

     

(5) Performance Determination

 

Buzztime’s actual performance against the Corporate Goals for the Plan Period
will be determined and approved by the Committee as soon as practicable, subject
to the completion and approval by Buzztime of the relevant financial or other
Buzztime reports upon which the Corporate Goals are measured.

 

(6) Payout Formula

 

Please refer to your Personal Incentive Memo for formula payout examples.

 

5 Payout Details  

Payout Date(s): Subject to Section 8 (Company Management Rights), and provided
all the of prerequisites to earning incentive compensation are met pursuant to
Section 4 (Plan Design), the Target Payout will be paid in accordance with
paragraph (3) of Section 4(Plan Design) within 30 days after the applicable
Corporate Goal is achieved, subject to any agreement between the Company and a
Participant to the contrary or inconsistent with the foregoing. In the event a
goal is achieved in advance of the quarter for which it was an incentive target,
the payment of the goal is accelerated.

 

Prorated Payouts: The Individual Incentive Payout that otherwise would have been
earned in the Plan Period will be prorated when the provisions of Section 6
(Prorated Participation) apply.

 

Plan Administration and Interpretation: This Plan shall be administered and
interpreted by the Committee in its sole discretion. The Committee must approve
any exceptions to the term and conditions of this Plan.

 

Notwithstanding the generality of the foregoing, the Committee also has sole
discretion to determine the impact of any merger, acquisition or similar
transaction or of any activities related thereto and/or of investments made
beyond the core business of Buzztime as they relate to this Plan.

 

401k deferrals: In accordance with the NTN Buzztime, Inc. 401k Plan, no 401k
deductions will be withheld from incentive (“bonus”) wages.

 

Taxes: Incentive payments are in addition to the Participant’s base salary and
are included as total cash compensation and, as such, recorded on the
Participant’s W-2 (or applicable country statement) statement of wages.
Individual Incentive Payouts are considered taxable income and are reported as
Gross Income (not “after taxes”). Participants will have all appropriate payroll
taxes and withholdings deducted from these incentive payments at the IRS
supplemental tax rate. Deductions from a payout in the form of Shares shall be
governed by the 2010 PIP (or any successor long-term incentive plan), and the
applicable grant documentation, if any

 



- 2 -

 

 

6 Prorated Participation  

Late Entry into the Plan: An employee who enters into an eligible position and,
therefore, becomes a Participant after the beginning of the Plan Period (either
through new hire, promotion or transfer) will be assigned a Target Payout and
will be able to earn prorated incentive payment on that basis.

 

Effect of Termination: A Participant must be employed on the Payout Date(s) to
earn an incentive payment. If a Participant voluntarily resigns from employment
prior to the Payout Date, no incentive payment is earned. If Buzztime terminates
a Participant’s employment prior to the Payout Date(s), no incentive payment is
earned.

 

Effect of Disciplinary Action: Any Participant under disciplinary action (any
level of performance counseling, warning and/or performance improvement plan)
will be ineligible to participate in the Plan. If the employee upon
reevaluation, however, is released from disciplinary action, he/she will at that
same time resume eligibility under the Plan and may be eligible to receive a
prorated incentive amount that excludes the period of time he/she was under
disciplinary action.

 

Internal Promotions and Transfers: Employees who transfer within Buzztime and/or
are promoted into new positions that are not eligible to participate in this
Plan will be paid a prorated Individual Incentive Payout. Participants who
transfer within and/or promoted into new positions will be re-evaluated to
ensure they are at the appropriate incentive level based on their position and
job level. The incentive payment during the time in the Plan Period he or she
was a Participant is subject to the prerequisites to earning incentive
compensation.

 

Approved Time Off: The Individual Incentive Payout will not be prorated to
account for time off due to personal time off not associated with a leave of
absence.

 

Leave of Absence: The Individual Incentive Payout for Participants who are on an
approved leave of absence from Buzztime will be prorated based on the length of
the approved leave during the Plan Period. During the time an employee is on an
approved leave of absence, he or she will not be considered a Participant.

        7 At Will Employment   Employment with Buzztime is at-will. This means
that just as a Participant is free to resign at any time, Buzztime reserves the
right to discharge a Participant at any time, with or without cause or advance
notice. In connection with the “at-will” employment relationship, Buzztime also
reserves the right to exercise its managerial discretion in reassigning,
transferring, promoting or demoting an employee, at any time. Participation in
the Plan does not guarantee continued employment for any particular period of
time or otherwise change Buzztime’s policy of employment at-will.         8
Company Management Rights  

Buzztime reserves the right to amend or terminate this Plan, at any time, at the
Committee’s discretion, with or without advance notice. Any amendments to the
Plan will be in writing and approved by the Committee. If this Plan is amended
or terminated prior to the end of the Plan Period, Participants will be paid,
according to any amending or terminating documents.

 

This Plan will automatically terminate at the end of the Plan Period, except
that the Payout provisions will continue in effect until satisfied. However,
Buzztime, at its discretion, may elect to re-issue the Plan, in writing, with
new Effective Dates.

 

- 3 -

 

 

 

Acknowledgement

 

Your signature below indicates that you have read, understood, and agreed to the
entire NTN Buzztime, Inc. Executive Incentive Plan for Eligible Employees of NTN
Buzztime, Inc. Fiscal Year 2020, which includes the preceding three pages and
the Personal Incentive Memo for your position. Different positions are eligible
for different incentives and not all positions are eligible for the same level
of incentive. Information contained in these documents is strictly confidential
and shall under no circumstances be shared with other employees of NTN Buzztime
or with anyone outside the Company without the express consent of the Chief
Financial Officer or Director of Human Resources of the Company unless required
to do so under Sarbanes Oxley Act or the Securities Exchange Commission.

 

    Plan Participant Name (Please Print)           Plan Participant Signature  
        Date  

 

 

 